Christianson, Ch. J.
(concurring specially). I agree with what is said in the opinion prepared by Mr. Justice Bronson to the effect that the “test of navigability” is capacity of use for navigation rather than actual use for such purpose. (Of course, where the surrounding country is settled, the fact that a body of water has not been so used may be a circumstance to be considered with other evidence to determine *157whether the body of water is in fact navigable.) I also agree that the state, in its sovereign right, possesses title to the beds of public waters in this state; also that as a general rule islands formed in such waters, belong to the state.
Erom the evidence submitted in this ease, I am rather inclined to the belief that tbe lake in question is a navigable one. However, in view of a new trial, I believe that that question should be left open so that the parties might introduce such additional evidence bearing on this question as they might desire to offer. I also agree that the evidence adduced discloses a condition of facts with reference to the island which makes it necessary that the state be made a party to the litigation; but I am not prepared to say that tbe island unquestionably belongs to the state. The question of its ownership should he determined only after the contending parties (as well as the state) have had an opportunity to introduce evidence and present arguments bearing on. this question.